We have granted a rehearing upon the question of whether or not the evidence is sufficient to support the finding of fraud on the part of the plaintiff, and also upon the question of whether or not the plaintiff is entitled to a judgment for $35, which he claims to be the excess which he paid over and above the damage due to depreciation of the car as found by the court.
Upon the first question the evidence is undisputed that the plaintiff stated his correct age to the Woodhead Company's agent; but it also shows that he knew that the agent falsely inserted his age as being more than 21 and that he knew that his contracts made before he was 21 were voidable except for necessaries. Under those circumstances it appears that whatever may have been the plaintiff's original intention, he in effect entered into collusion with the agent of the defendant Woodhead Company to misrepresent a material fact. Had the plaintiff been ignorant of the fact that the agent inserted a misstatement in the application, an entirely different question would be presented; but where, as here, the person who is benefited by the fraud joins with an agent in perpetrating *Page 562 
the fraud upon the principal, the latter is not bound by the fraudulent act of his agent and may invoke the defense of fraud against the person who was benefited thereby. Mattson v. Modern Samaritans, 91 Minn. 434, 98 N.W. 330; Kausal v. Minnesota F. Mut. F. Ins. Assn. 31 Minn. 17, 16 N.W. 430, 47 Am. R. 776; Zimmerman v. Bankers Cas. Co. 138 Minn. 442, 445,165 N.W. 271; Bratley v. Brotherhood of Am. Yeomen, 159 Minn. 14, 23,198 N.W. 128; Hanf v. N.W. Masonic Aid Assn. 76 Wis. 450,45 N.W. 315. The rule is fairly stated in 2 C.J. 871, as follows:
"The rule charging the principal with his agent's knowledge is established for the protection of those who deal with the agent in good faith. If, therefore, the third person acts in collusion with the agent to defraud the principal, the latter will not be chargeable with any information which the agent receives pertaining to the transaction."
It was frankly admitted upon the oral argument that the question in regard to the plaintiff's being entitled to judgment for $35 was not presented to the trial court, and hence we do not review it here.
We adhere to our original conclusion. *Page 563